DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
The office action is being examined in response to the application filed by the applicant on November 1, 2018.
Claims 1-20 are pending and have been examined. 
This action is made NON-FINAL.
The examiner would like to note that this application is now being handled by examiner Ivonnemary Rivera González.
Information Disclosure Statement
        The information disclosure statement (IDS) submitted on October 30, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The disclosure is objected to because of the following informalities:
In ¶20, contains the same grammatical error "first user" and should be corrected to “second user” in accordance to MPEP 608.01(g) and/or 37 CFR 1.71. Also, refer to applicant’s specifications in ¶14-16, ¶19, ¶25-27 and ¶51-52 for further details.
Claim Objections
Claim 12 is objected to because of the following informalities, which is based on what it was firstly introduced and previously recited in claim 8 and in light of the applicant’s specifications in ¶14-16, ¶19, ¶25-27 and ¶51-52: thus, it contains a grammatical error "the first user is an employer" and should be corrected to “the second user is an employer” in accordance to MPEP 608.01(m) and/or 37 CFR 1.75(i).  Appropriate correction is required. For purposes of examination, the previous recommendation will be taken into consideration.

Claim Rejections - 35 USC § 101
       35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1 - 20  are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Firstly, independent claims 1 and 17 are being evaluated separately in where, Step 1: the claimed invention falls under statutory categories of a process, and a machine. However, Step 2A Prong 1: the abstract idea is defined by the elements of: 
 receiving the communication from a first user, wherein the communication comprises…, masking, altering, or both, one or more of the personal attributes in the communication, prior to providing the communication with another user, by subjecting whichever one or more of the text file, audio file, and video file that are present in the communication to a processing technique to produce a modified text file, a modified audio file, and a modified video file, respectively, which contain masked, altered, or masked and altered, personal attributes; correlating and combining one or more of the modified text file, the modified audio file, and the modified video file to produce a modified communication which includes the masked, altered, or masked and altered, personal attributes; whereby, during subsequent receiving and reviewing of the modified communication by a second user, the second user is unable to view or recognize the masked, altered, or masked and altered, personal attributes of the candidate which would otherwise have been recognizable in the communication prior to the masking, altering, or both, of the personal attributes.

As for, independent claim 17:
and having stored thereon one or more job openings and one or more required talent attributes associated with each job opening; …and having stored thereon one or more identification attributes associated with the candidate, one or more personal attributes associated with the candidate, and one or more talent attributes associated with the candidate, … and being capable of enabling users selected from the candidate, an interviewer, and a recruitment manager, to communicate …and each other to perform the unbiased recruitment; and optionally, …restricted access physical locations…, and wherein the candidate is prohibited from bringing any personal electronic devices into any of the physical locations.

These limitations, describe a method and a system for identifying, modifying, concealing or covering a user personal information and traits from their resume and/or interview recorded data to successfully hire aspiring talented candidates free of discriminations, biases or subjective judgements during their hiring process. Thus, these limitations are directed to the abstract idea of a certain method of organizing human activity in the form of managing personal behavior or interactions between people by determining biases in a user’s multi-media recording data that is based from their resume and interviews, and removing, replacing and concealing such words, audio and/or video/images making the reviewer unable to recognize the altered candidate’s personal attributes and hire the candidate free of any bias or discrimination. As disclosed in the specification, this invention “provides a system and method for performing unbiased recruitment by modifying one or more informative personal attributes from a resume, or audio or audio-video interviews or recordings, or other communications between candidates, employers, interviewers and recruiters”. Also, these limitations can engage in commercial or legal interactions in the form of dictating business relations and managing legal obligations when complying with Title VII of the Civil Rights Act of 1964 or Employment Non-Discrimination Act (ENDA).  Thus, it represents a certain method of organizing human activities by altering applicant’s information to hire suitable human resources for the sake of having an unbiased and successful business.  

Step 2A Prong 2: The judicial exception is not integrated into a practical application, because the independent claim 1 do not include additional elements recited that are sufficient to amount to significantly more than the judicial exception due to not being more than simply instructing one to practice the abstract idea of the user’s communication for unbiased recruitment, by using generically recited electronic devices or the non-transitory computer to perform steps that define the abstract idea. Merely, using a generic computer device and/or computing technologies to perform an abstract idea, such as communicating the transmission of transformed data through a computer, does not constitute a practical application (refer to MPEP 2106.05(f)) as well as not being functionally related to the claimed process other than a recitation to intended use or field of use (MPEP 2106.05(h)).

As for when evaluating the judicial exception in independent claim 17, as a whole, is neither integrated into a practical application when looking for its additional element(s) of an application server, audio-visual processing unit, a data processing unit, a job database server, a candidate database server, at least one user interface unit, a physical location unit and a user interface device, individually and in combination, as these are merely used as a tool to perform the abstract idea (refer to MPEP 2106.05(f)) and that is not functionally related to the claimed process other than a recitation to intended use or field of use (MPEP 2106.05(h)). This is indicative of the fact that the claim has not integrated the abstract idea into a practical application and therefore, both of these independent claims are found to be directed to the abstract idea identified by the examiner.

As for dependent claims 18 and 19; claim 18 recites the additional element(s) of an audio-visual processing unit, a verification component, an audio alteration unit, a video alteration unit, a search module, a smartphone camera and an augmented reality processor or application, while claim 19 have the additional element of a facial recognition unit, and all of these additional elements for both claims, are merely used as a tool to perform the abstract idea as well. Thus, they amount no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)) and/or links to computer implementing the use of ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components (refer to MPEP 2106.05f (2)) and these additional element(s) does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

Step 2B: For claims 1 and 17, specifically claim 17 (as claim 1 did not have additional elements, however is directed to a computer hardware method), these claims recite the additional elements: an application server, audio-visual processing unit, a data processing unit, a job database server, a candidate database server, at least one user interface unit, a physical location unit and a user interface device, and these are not sufficient to amount significantly more than the judicial exception. Meaning, that there are no additional element(s) claimed in the dependent claims that could be significantly more than the judicial exception, but rather, further recites the abstract idea. As indicated in Step 2A Prong 2, the additional element(s) in the claims are merely, using a generic computer device and/or computing technologies to perform an abstract idea that does not constitute a practical application and only amounts to a mere instruction to practice the invention. Thus, this not render the claims as being eligible (refer to MPEP 2106.05(f) and 2106.05(h)). The rationale set forth for the 2nd prong of the eligibility test above is also applicable and re-evaluated in step 2B, thus being sufficient for its rejection basis as not patent eligible and by being consistent with the recently issued 2019 PEG.

For dependent claims 2-7, 9-14 and 16 - 20, these cover or fall under the same abstract idea of a method of organizing human activity. They describe additional limitations steps of:
Claims 2 and 3: further describes the abstract idea of the unbiased recruitment method and their users communication in where the communication is modified to a second user to allow continuous transmission, revision during a portion of its correlation and combination of its production and to store it for the second user to receive and review it in the future.
Claims 4-6 and 7 (directed to claim 6): further describes the abstract idea of the unbiased recruitment communication method and users information such as personal attributes and their alteration by replacing them with different types of symbols and describing the communication mediums as recorded, live, interactive, or a combination thereof from their individual or in combination of having a resume, an interview, a job description, an employer description. Also, this previous step of altering and/or masking is performed in a concurrent and continuous way with the correlating and combining step to produce the modified communication during the receiving step that has the first user’s portion(s) of the communication.  
Claims 8 and 12 (directed to claim 6): further describes the abstract idea of the unbiased recruitment communication method and defines the first user as a candidate and a second user as the employer.
Claims 9-10 (directed to claims 8), 11 (directed to claim 10) and 13 (directed to claim 12): further describes the abstract idea of the unbiased recruitment communication method and defines the file contents of a resume, interview, a job description (claim 13) an audio-video interview communication mediums/mode.
Claim 14: further describes the abstract idea of the portal system and the user’s identity information verification before starting communication by the receipt and retrieval of the user’s identification attributes to determine a match between the new and their stored data and whether it matches or not, its successful or failing verification is reported and is the user’s participation in the communication is only allowed when is successfully verified. 
Claims 15 and 16: further describes the abstract idea of the portal system and the users files into an emotional analysis technique and into a personality technique to determine via correlation, data integration and combination, and identify emotional indicators (and their personality’s traits, description and/or profile) expressed by the first/second user to compile and produce a report that marks the time readings were each emotion was expressed.
Claim 20 (directed to claims 17): further describes the abstract idea of the portal system and the users altered audio signals and video images for the interviewer (2nd user) do not recognize their personal attributes.

Therefore, the additional elements previously mentioned above, are nothing more than descriptive language about the elements that define the abstract idea, and these claims remain rejected under 101 as well. 

Claim Rejections - 35 USC § 102
       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

     Claim 17 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hazan (U.S. Pub No. 20170213190 A1).
Regarding claim 17: 
system for performing unbiased recruitment of a candidate for job openings, the system comprising: 
Hazan teaches:
an application server comprising at least an audio-visual processing unit and a data processing unit; (“The various servers linked to the network 50, include, for example, a cloud server 110 on which is stored an interactive application 112, known as the HR Administration application. The application 112 may be part of the system 100′. The user or interviewee 120, via his computer 122 is also linked to the network 50. The link to the network 50 is by either phone. e.g., cellular, or data, a computer, such as a desktop, laptop, tablet, ipad®, or the like. The computer 122 of the user 120 includes, for example, a camera 122 a, and a microphone 122 b.” ¶0056-57; Fig 1A-B (50, 110, 112, 122, 122a-b); Fig 2A (50, 112, 202)) Examiner note: Also, refer to ¶0060 for “central processing unit (CPU) 202” details.
a job database server in communication with the application server and having stored thereon one or more job openings and one or more required talent attributes associated with each job opening; a candidate database server in communication with the application server and having stored thereon one or more identification attributes associated with the candidate, one or more personal attributes associated with the candidate, and one or more talent attributes associated with the candidate, wherein the attributes are written words, audio signals, video images, or a combination thereof, (“Storage media, including databases also connect electronically and/or data, to the CPU 202, and include, for example, storage for user (interviewee) inputs 220, scripts 222, and video recordings of interviews by various interviewers for various positions (e.g., jobs or employment) 224.” ¶0060; Fig 2A (202, 226, 224, 220)) 
at least one user interface unit in communication with the application server and comprising one or more capture or display devices and being capable of enabling users selected from the candidate, an interviewer, and a recruitment manager, to communicate with the application server and each other to perform the unbiased recruitment; and optionally, a physical location unit comprising one or more restricted access physical locations, each of which includes a user interface device, and wherein the candidate is prohibited from bringing any personal electronic devices into any of the physical locations. (“Each of the engines 210, 212, 214, 216 is in electronic and/or data communication with one or more APIs (application programming interfaces) 210 x, 212 x. 214 x, 216 x” ¶0060; Fig 2A (210x - 216x)) Examiner note: Also, refer to ¶0031 and ¶0152 for GUI details and ¶0155 for optional physical locations details.

Claim Rejections - 35 USC § 103
       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

     Claims 1-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hazan (U.S. Pub No. 20170213190 A1) in view of Hopkins (U.S. Patent No. 8413218 B1).
Regarding claim 1: 
A method for unbiased recruitment which includes a communication involving one or more users, wherein the communication may be live, interactive, recorded, or a combination thereof, and the user has one or more personal attributes, the method comprising the steps of: 
Hazan teaches the first limitation from the applicant’s overall invention scope disclosed, which is integrated in the same field of endeavor, specifically in recruiting interview processes:
receiving the communication from a first user, wherein the communication comprises: a text file containing words which include at least one personal attribute, an audio file containing audio data which include at least one personal attribute, a video file containing video images which include one or more personal attributes of the first user, or a combination thereof; (“If a live interview, of FIG. 1B, the interview is conducted by the interviewer 140 via his computer 142, with the interviewer 140 and interviewee 120 being recorded in both video and audio. This video and audio for the interview of the interviewee, and the interviewer in the case of the live interview, is stored at block 306. Optionally, at block 307, the interviewer's audio and video of the interview are stored as audio and video files in storage 220 (FIG. 2). From block 306 and optional block 307, the process moves to block 308. The stored video and audio for the interview of the interviewee (an interviewer, in the case of the live interview) is now analyzed, at block 308. The analysis is such that an evaluation of the user (e.g., interviewee) 120 is issued, at block 310. The evaluation includes, for example, one or more of: an assigned candidate score; a recommendation/non-recommendation for the user (e.g., interviewee) 120; and, a display of the relevant analysis, for example, in the form of a report.” 0167-168; Fig 1A-B (142a and 142b); Fig 2A (220, 224); Fig 3 (306-310)) Examiner note: Under the Broadest Reasonable Interpretation (BRI), the receipt a first user’s text, audio and video files is being interpreted as the information that was processed by the computer, first as video and audio and later analyzed or transcribed in a “report” as the text file containing the candidate attributes for its recommendation. Also, refer to ¶0058 for live interviews, ¶0014 regarding to audio/video recording and storage and ¶0061-62 regarding the computer system input which includes “candidate profile data” and “speech to text transcripts for interviewees” that are stored in the “HR Admin 112” application and in “Storage media 220”, respectively.

However, Hazan does not explicitly teaches the following limitation(s), but Hopkins is an analogous art that is generally directed to a “system, method, and computer-usable medium for masking the identity of a human agent by transforming a live video transmission into a persona video transmission” (refer to Col 1, lines 1- 6). However, this prior art addresses the issue of “biased” recruitment due to discrimination and the failure to provide “anonymity” in video communications (refer to Col 1, lines 28 - 38). Thus, Hopkins teaches:
masking, altering, or both, one or more of the personal attributes in the communication, prior to providing the communication with another user, by subjecting whichever one or more of the text file, audio file, and video file that are present in the communication to a processing technique to produce a modified text file, a modified audio file, and a modified video file, respectively, which contain masked, altered, or masked and altered, personal attributes; (“the user's live video transmission is processed by the video persona management module 150 to obtain user data. In various embodiments, the user data obtained from the live video transmission of the user 202 comprises human body, facial, language, gender, and apparel attribute data. Skilled practitioners of the art will be knowledgeable of known approaches for obtaining such user data from a live video transmission. As an example, the user's 202 gender may be determined, as well as their preferred language (e.g., English, Spanish, etc.) and accent (e.g., Southern, New England, Irish, etc.). As another example, analysis of their body language and facial expressions may indicate their current emotional attitude (e.g., happy, agitated, concerned, etc.). Many such determinations and indications are possible and the foregoing is not intended to limit the spirit, scope, or intent of the disclosure. The user data is then further processed by the video persona management module 150 to select a persona for video transformation. As an example, the persona may be selected based on the subject of the videoconference (e.g., auto insurance claim, software technical support, sales inquiry, etc.). As another example, the persona may be selected to match facial and language attributes of the user (e.g., Hispanic facial attributes, Spanish language attributes, etc.).” Col 6, lines 35 – 58; Figs 2 and 4-6) 
correlating and combining one or more of the modified text file, the modified audio file, and the modified video file to produce a modified communication which includes the masked, altered, or masked and altered, personal attributes; (“The videoconference is then conducted, using the persona data described in greater detail herein, to transform the live video transmission of the human agent 212 into a persona video transmission, using approaches known to skilled practitioners of the art. As an example, the persona video transmission may comprise a speech-synchronized, animated avatar generated in part by a three dimensional biomechanical motion analysis of the live video transmission of the human agent. As another example, the persona video transmission may comprise cartooning, pixelizing, or morphing the live video transmission of the human agent into an animated or less detailed depiction. This approach keeps the person-to-person aspect of video communication intact, while removing or transforming distinctive human body, facial, and apparel features.” Col 7, lines 4 – 18; Figs 2 and 4-6) Examiner note: Also, refer to Col 6, lines 6 – 9 for an example of the type of correlation and combination that takes place to match the attribute data of the user and Col 6, lines 4 – 13 for more details.  
whereby, during subsequent receiving and reviewing of the modified communication by a second user, the second user is unable to view or recognize the masked, altered, or masked and altered, personal attributes of the candidate which would otherwise have been recognizable in the communication prior to the masking, altering, or both, of the personal attributes. (“As an example, the user may request a videoconference with the human agent's manager. However, if it is determined in block 330 that the videoconference is completed, then the details of the videoconference, including associated user data received and personas used, are recorded in the repository of user and persona data in block 334.” Col 7-8, lines 65 – 67 and 1 – 4; Figs 2 and 4-6) Examiner note: Under BRI, the subsequent functional step of the second user not being able to view or recognize the masked/altered attributes of the candidate is being interpreted as a consequential statement in which this prior art addresses in Col 1, lines 28 – 38, when attending the need and purpose for users to not being discriminated during a hiring process “for a videoconference-based customer service position” and also, this invention addresses that the use of  a “persona”, which includes types of masking and or alterations such as “cartooning, pixelizing, or morphing the live video transmission of the human agent into an animated or less detailed depiction”, which can be considered that the user’s attributes are unrecognizable by a second user (refer to Col 7, lines 8 - 20).

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Hazan with the ability of conducting “video conferences” or “live, interactive, recorded, or a combination” of these communications to perform interviews to hire candidates while masking/altering a candidate’s attributes for a second user to be unrecognizable, as taught by Hopkins because it would be “obvious to try” the use of an enhanced avatar or “persona” to hide or mask their identifiable information to minimize or completely eliminate possible biases, prejudgments or discrimination when interviewing candidates for an open position. Thus, the employer can obtain and identify the best talent based in their merits and prioritized criteria while successfully drive business relations and increase their human capital, because as Hopkins expresses “an applicant may claim that their age, sex, race, or physical appearance is the reason for not being hired for a videoconference-based customer service position. However, these concerns are offset by the ongoing need to improve customer relationships, which are often achieved through more effective interpersonal communication and exchange of information. Current video communication approaches support such efforts by allowing individuals to view each other's facial expressions, gestures, and body language, but fail to provide anonymity.” (Hopkins; Col 1, lines 29 – 32).

Regarding claim 2: 
The combination of Hazan and Hopkins, as shown in the rejection above, discloses the limitations of claim 1.
Hazan does not explicitly teaches the following limitation(s), however, Hopkins teaches:
further comprising the step of providing the modified communication to the second user. (“the videoconference system 248 comprises a repository of user and persona data 240, and the videoconference transformation system 148 comprises a video persona management module 150 and a video persona transformation module 152.” Col 5, lines 42 - 50; Figs 2 and 4-6) Examiner note: Also, refer to Col 5, lines 51 - 65 regarding the videoconference transformation details using masking.

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Hazan with the ability of providing a modified communication to the second user, as taught by Hopkins because it would be “obvious to try” the use of and enhanced communication to hide or mask their identifiable information to minimize or completely eliminate possible biases, prejudgments or discrimination when interviewing candidates for an open position and, because as Hopkins expresses “an applicant may claim that their age, sex, race, or physical appearance is the reason for not being hired for a videoconference-based customer service position. However, these concerns are offset by the ongoing need to improve customer relationships, which are often achieved through more effective interpersonal communication and exchange of information. Current video communication approaches support such efforts by allowing individuals to view each other's facial expressions, gestures, and body language, but fail to provide anonymity.” (Hopkins; Col 1, lines 29 – 32).

Regarding claim 3: 
The combination of Hazan and Hopkins, as shown in the rejection above, discloses the limitations of claim 2.
Hazan does not explicitly teaches the following limitation(s), however, Hopkins teaches:
wherein the step of providing the modified communication to the second user comprises: allowing receiving and reviewing of the modified communication by the second user continuously during at least a portion of the step of correlating and combining to produce the modified communication, storing the modified communication on storage media for future receiving and reviewing by the second user, or both. (“However, if it is determined in block 330 that the videoconference is completed, then the details of the videoconference, including associated user data received and personas used, are recorded in the repository of user and persona data in block 334.” Cols 7-8, line 67 and 1 – 4; Fig 3b (334)) Examiner note: Under BRI, the functional step of allowing the receiving and reviewing steps of the stored and modified communication is being interpreted as the information that was previously recorded and can be retrieved from the repository. 

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Hazan with the ability of allowing the second user receiving and reviewing modified communication in the present or near future via storage, as taught by Hopkins because it would be “obvious to try” to have the ability to review the candidate records to further decide and choose the best interviewed candidates for an open position and, because as Hopkins expresses “an applicant may claim that their age, sex, race, or physical appearance is the reason for not being hired for a videoconference-based customer service position. However, these concerns are offset by the ongoing need to improve customer relationships, which are often achieved through more effective interpersonal communication and exchange of information. Current video communication approaches support such efforts by allowing individuals to view each other's facial expressions, gestures, and body language, but fail to provide anonymity.” (Hopkins; Col 1, lines 29 – 32).

Regarding claim 4: 
The combination of Hazan and Hopkins, as shown in the rejection above, discloses the limitations of claim 1.
Hazan does not explicitly teaches the following limitation(s), however, Hopkins teaches:
wherein the personal attributes comprise one or more attributes selected from: color, gender, age, disability, religion, ethnicity, sexual orientation, appearance, clothes, pregnancy, parental status, marital status, caste, class, address, phone number, accent, salary, college, location, residential address, and employment timeline. (“As likewise described in greater detail herein, the user's live video transmission 618 is processed to obtain user data. In various embodiments, the user data obtained from the live video transmission of the user 618 comprises human body, facial, language, gender, and apparel attribute data. Skilled practitioners of the art will be knowledgeable of known approaches for obtaining such user data from a live video transmission. As an example, the user's 602 gender may be determined, as well as their preferred language (e.g., English, Spanish, etc.) and accent (e.g., Southern, New England, Irish, etc.). As another example, analysis of their body language and facial expressions may indicate their current emotional attitude (e.g., happy, agitated, concerned, etc.) ...The user data is then further processed to select a persona for video transformation. As an example, the persona may be selected based on the subject of the videoconference (e.g., auto insurance claim, software technical support, sales inquiry, etc.). As another example, the persona may be selected to match facial and language attributes of the user (e.g., Hispanic facial attributes, Spanish language attributes, etc.).” Col 1, lines 29 – 32; Fig 3a (308)) 

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Hazan with the ability of storing first user personal attributes, as taught by Hopkins because it would be “obvious to try” to have the ability to mask and alter such personal attributes to successfully modify the communication and efficiently transmit their avatars free of biases to further decide and choose the best interviewed candidates for an open position and, because as Hopkins expresses “an applicant may claim that their age, sex, race, or physical appearance is the reason for not being hired for a videoconference-based customer service position. However, these concerns are offset by the ongoing need to improve customer relationships, which are often achieved through more effective interpersonal communication and exchange of information. Current video communication approaches support such efforts by allowing individuals to view each other's facial expressions, gestures, and body language, but fail to provide anonymity.” (Hopkins; Col 1, lines 29 – 32).

Regarding claim 5: 
The combination of Hazan and Hopkins, as shown in the rejection above, discloses the limitations of claim 1.
Hazan does not explicitly teaches the following limitation(s), however, Hopkins teaches:
wherein altering comprises one or more of: replacing one or more personal attributes with: an alpha-numeric symbol, a graphic symbol, an emoticon, an emoji, an avatar, a color, a geometric shape. (“The videoconference is then conducted, using the persona data described in greater detail herein, to transform the live video transmission of the human agent 212 into a persona video transmission, using approaches known to skilled practitioners of the art. As an example, the persona video transmission may comprise a speech-synchronized, animated avatar generated in part by a three dimensional biomechanical motion analysis of the live video transmission of the human agent. As another example, the persona video transmission may comprise cartooning, pixelizing, or morphing the live video transmission of the human agent into an animated or less detailed depiction. This approach keeps the person-to-person aspect of video communication intact, while removing or transforming distinctive human body, facial, and apparel features.” Col 7, lines 4 – 18; Figs 2 and 4-6)

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Hazan with the ability of altering or masking a first user personal attributes, as taught by Hopkins because it would be “obvious to try” to have the ability to mask/alter these attributes to protect user’s personal data in order for the second user to decide, review the candidate records and further decide and choose the best interviewed candidates for an open position without biases and, because as Hopkins expresses “an applicant may claim that their age, sex, race, or physical appearance is the reason for not being hired for a videoconference-based customer service position. However, these concerns are offset by the ongoing need to improve customer relationships, which are often achieved through more effective interpersonal communication and exchange of information. Current video communication approaches support such efforts by allowing individuals to view each other's facial expressions, gestures, and body language, but fail to provide anonymity.” (Hopkins; Col 1, lines 29 – 32).

Regarding claim 6: 
The combination of Hazan and Hopkins, as shown in the rejection above, discloses the limitations of claim 1.
Hazan further teaches:
wherein the communication is recorded, live, interactive, or a combination thereof, and selected from: a resume, an interview, a job description, an employer description, or a combination thereof. (“the invention provides professional organizations (private/public companies/firms/corporations/recruiters) with the ability to have their job applicants conduct a live remote video conference job interview, with the recruiting manager, utilizing the platform, in order to assist their recruiting staff in determining which of the proposed job applicants are most suitable for the position, and have the system analyze the candidate during the live remote video conference job interview, based on the comprehensive verbal and non-verbal candidate performance analysis (rating/score) generated by the system, and based on all other analysis tools and methods conducted by the system.” ¶0052; Fig 1A-B (112, 110); Fig 2A (220)) Examiner note: Also, refer to ¶0061-62 for candidate profile data details and ¶0084-86 to learn about data processing based on candidates resumes.

Regarding claim 7: 
The combination of Hazan and Hopkins, as shown in the rejection above, discloses the limitations of claim 6.
Hazan does not explicitly teaches the following limitation(s), however, Hopkins teaches:
wherein, when the communication is live, the step of masking, altering, or both, one or more of the personal attributes in the communication and the step of correlating and combining to produce the modified communication which includes the masked, altered, or masked and altered, personal attributes are both performed concurrently and continuously during at least a portion of the step of receiving the communication from the first user (“the persona video transmission is correlated, based on the data related to the persona, to the live video transmission. As an example, if the human agent 212 raises their hand, the persona represented in the persona video transmission of the human agent 208 likewise raises their hand. As another example, if the human agent 212 smiles, the persona represented in the persona video transmission of the human agent 208 likewise smiles.” Col 6, lines 4 – 13; Figs 2 and 4-6) Examiner note: Under BRI, the first user is being interpreted as the “human agent” which is the user able to transform through a persona and the fact that the user can move their body and synchronize with the persona to display the gestures simultaneously is being interpreted as being a continuous communication. 

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Hazan with the ability of performing the steps of masking/altering and correlating/combining a candidates modified communication with their attributes in a concurrently and continuously fashion, when receiving it, as taught by Hopkins because it would be “obvious to try” to have the ability to simultaneously cast the modified communication in a seamless and cohesive way to maintain candidates private data when being interviewed to not be prejudged or discriminated and, because as Hopkins expresses “an applicant may claim that their age, sex, race, or physical appearance is the reason for not being hired for a videoconference-based customer service position. However, these concerns are offset by the ongoing need to improve customer relationships, which are often achieved through more effective interpersonal communication and exchange of information. Current video communication approaches support such efforts by allowing individuals to view each other's facial expressions, gestures, and body language, but fail to provide anonymity.” (Hopkins; Col 1, lines 29 – 32).

Regarding claim 8: 
The combination of Hazan and Hopkins, as shown in the rejection above, discloses the limitations of claim 6.
Hazan further teaches:
wherein the first user is a candidate, the communication is a recorded, live or interactive resume, or a recorded, live or interactive interview, and the second user is an employer or an agent thereof, an interviewer, or a recruiter. (“In order to provide a user (job seeker or job candidate) with the possibility to conduct a fully automated interactive job interview, the system 100′ first utilizes/plays pre-recorded audio-videos of a human interviewer (either and/or a real hiring manager; an actor posing as a recruiting manager; or possibly a public figure/personality), which asks professionally related questions to be addressed by the user. Note, the aforementioned pre-populated audio-video recordings of the human interviewer used by the system 100′ include two sets/types of monologues, which together provide users of the system with a contextually intelligent and life-like interactive interviewing experience.” ¶0148; Fig 2 (100)) Examiner note: Under BRI, the second user is being interpreted as the “real hiring manager” which is conducted by the computer for automated interviewing, which at the same time is an interactive experience for the user or “job candidate”. Also, refer to ¶0150 for more “Interactive type monologues” details.

Regarding claim 9: 
The combination of Hazan and Hopkins, as shown in the rejection above, discloses the limitations of claim 8.
Hazan further teaches:
wherein the resume is either: a written resume comprising a text file, an audio resume comprising an audio file and, optionally, also a text file, or an audio-video resume comprising an audio file and a video file and, optionally, also a text file. (“The tool for semantic hashing was built by retrieving approximately 30,000 resumes from the web, as the database assists in the calibration of the Deep AutoEncoder. These resumes were taken from different Job Categories and subcategories (around 30 subcategories).” ¶0084; Fig 2A (226, 210); Fig 2B (210b)) Examiner note: Also, refer to ¶0082 for “Professional Comparison Module 210 b” and “Content Structure” details 

Regarding claim 10: 
The combination of Hazan and Hopkins, as shown in the rejection above, discloses the limitations of claim 8.
Hazan further teaches:
wherein the resume is either: a written interview comprising a text file, an audio interview comprising an audio file and, optionally, also a text file, or an audio-video interview comprising an audio file and a video file and, optionally, also a text file. (“By contextually analyzing the answer provided by the user 122, the system 100′ conducts a contextually relevant interview dialogue, between the interviewer, i.e., audio and video recordings of the interviewer, or the live interviewer 140, both recorded and live interviewers as displayed on the computer 122 of the user 120. The aforementioned analysis of the audio input, is, for example, backed up by the Verbal Analysis Engine 210, which performs similar operations on the text of the audio of the interview, which this engine 210 has converted from audio to text via an API 210 x, as detailed above.” ¶0146; Fig 2A (210, 216)) Examiner note: Also, refer to ¶0147 for process details with the “interaction engine”.

Regarding claim 11: 
The combination of Hazan and Hopkins, as shown in the rejection above, discloses the limitations of claim 10.
Hazan further teaches:
wherein the interview is an audio-video interview which is live, recorded, interactive, or a combination thereof, and comprises an audio file and a video file, and, optionally, also a text file (“In order to provide a user (job seeker or job candidate) with the possibility to conduct a fully automated interactive job interview, the system 100′ first utilizes/plays pre-recorded audio-videos of a human interviewer (either and/or a real hiring manager; an actor posing as a recruiting manager; or possibly a public figure/personality), which asks professionally related questions to be addressed by the user.” ¶0148; Fig 2A (100)) 

Regarding claim 12: 
The combination of Hazan and Hopkins, as shown in the rejection above, discloses the limitations of claim 12.
Hazan further teaches:
wherein the [second] user is an employer or agent thereof, or a recruiter, and the communication comprises: an interview, a job description, an employer description, or a combination thereof. (“In order to provide a user (job seeker or job candidate) with the possibility to conduct a fully automated interactive job interview, the system 100′ first utilizes/plays pre-recorded audio-videos of a human interviewer (either and/or a real hiring manager; an actor posing as a recruiting manager; or possibly a public figure/personality), which asks professionally related questions to be addressed by the user. Note, the aforementioned pre-populated audio-video recordings of the human interviewer used by the system 100′ include two sets/types of monologues, which together provide users of the system with a contextually intelligent and life-like interactive interviewing experience.” ¶0148; Fig 2 (100)) Examiner note: Under BRI, the second user is being interpreted as the “real hiring manager” which is conducted by the computer for automated interviewing, which at the same time is an interactive experience for the user or “job candidate”. Also, refer to ¶0150 for more “Interactive type monologues” details.

Regarding claim 13: 
The combination of Hazan and Hopkins, as shown in the rejection above, discloses the limitations of claim 12.
Hazan further teaches:
wherein the job description is either: a written job description comprising a text file, an audio job description comprising an audio file and, optionally, also a text file, or an audio-video job description comprising an audio file and a video file and optionally, also a text file. (“Professionalism Level: Used to assess the professional proficiency level/s or aspect/s of the user in direct relation to the title/position/role to which the user is being interviewed for by the system. For example, amount of years of experience, the form or method in which the user has conducted him/herself in various professional situations, and direct professional aptitude or level of mastery in the particular field/profession to which the user is being interviewed for.” ¶0082; Fig 2A (226, 210); Fig 2B (210b)) Examiner note: Under Broadest Reasonable Interpretation (BRI), the job description in any of the different file types is being interpreted as the “Professionalism Level” method that the “Professional Comparison Module 210 b” analyzes comparing the relationship between the candidate answers and the desired answer which logically needs to be firslty fed into the system with the written job description of the open position by the employer (refer to ¶0082). Also, refer to ¶0083 for more details of this module.

Regarding claim 14: 
The combination of Hazan and Hopkins, as shown in the rejection above, discloses the limitations of claim 1.
Hazan further teaches:
acquiring at least one identification attribute from a user wishing to participate in performing the communication; (“The opt-in process also validates that the number entered by the user belongs to him/her and that no error was incurred when the number was entered. The opt-in and/or number entered by the user is usually connected to the user's specific system profile/account, for case of identification, and for additional purposes, i.e., phone interview performance analysis.” ¶0161; Fig 1A-B and Fig 2A (100)) Examiner note: Also, refer to ¶0162 for more details and ¶006-62 for “candidate profile” data details.
retrieving the one or more previously stored identification attributes from the candidate database; (“Additional APIs 210 x used with the verbal analysis engine 210 include, for example, Alchemy API Sentiments, to determine the sentiment or mood of the user (e.g., interviewee), such as happy, sad, concerned, combative, and the like. Additionally, Whitesmoke API is used to assess the level of the language spoken by the user (e.g., interviewee), and IBM Watson Personality Insights API, for assessing psychological traits or attributes based on the “Big 5” model, the “values” model, and the “Needs” model. These results are provided to the scoring module 210 d, and factored into the overall score from the verbal analysis engine 210.” ¶0067; Fig 2A (210); Fig 2B (210a and d)) Examiner note: Also, refer to ¶0068 for more details and ¶0069-74 for “Attributes Comparison Module 210 a.” details.
determining whether any of the acquired identification attributes of the user matches any of the one or more previously stored identification attributes from the database; and if the result of the determining step is a match, reporting verification of the candidate identity and allowing the user to participate in the communication as the candidate, or if the result of the determining step is failure to match any previously stored identification attributes, then reporting failure of verification of the candidate identity to the candidate and any other user intending to communicate with the candidate. (“The opt-in process also validates that the number entered by the user belongs to him/her and that no error was incurred when the number was entered. The opt-in and/or number entered by the user is usually connected to the user's specific system profile/account, for case of identification, and for additional purposes, i.e., phone interview performance analysis.” ¶0161; Fig 1A-B and Fig 2A (100)) Examiner note: Also, refer to ¶0162 for more details.

Regarding claim 15: 
The combination of Hazan and Hopkins, as shown in the rejection above, discloses the limitations of claim 1.
Hazan further teaches:
subjecting one or both of an audio file and a video file of the communication to an emotional analysis technique to produce a first [second (optionally)] emotion data file [ which may be combined with the first emotion data file to produce a combined emotion data (optionally), further ] comprising one or more emotional indicators each of which identify an emotion expressed by the first [or second (optionally)] user [or is a separate second emotion data file which comprises one or more emotional indicators each of which identifies an emotion expressed by the second user (optionally)] during the communication; (“Facial expressions. A module 212 b within the Non-Verbal Analysis Parameters, Facial expression is defined by the positions of the muscles beneath the skin of the face. The system tracks the micro-facial movements (e.g., facial gestures) and outputs a list of related coordinates. The coordinates reflect insights that depict the candidate's emotions. The system is mainly based on an API 212 x e.g. clmtrackr, Affdex API. Emotient API, that can detect and defines micro-facial gestures. The micro-facial coordinates and corresponding emotional data are saved and analyzed in the storage 210. The candidate's facial expression may convey information about the any of the following example emotional states: Anger, Joy, Sadness, Surprise, Pride, Fear, Disgust, and, Boredom.” ¶0119; Fig 2A (212); Fig 2B (212b)) 
and either: correlating and integrating the first [or second (optionally)] emotion data file with one or more of the text file, audio file, and video file, to produce the modified text file, the modified audio file, and/or the modified video file, respectively, such that the step of correlating and combining one or more of the modified text file, the modified audio file, and the modified video file produces a modified communication which further comprises the one or more emotional indicators; or compiling and producing a report from the first [or second (optionally)] emotion data file which is separate from the modified communication and contains the one or more emotional indicators [each of which identifies an emotion expressed by the second user during the communication (optionally)], with or without time readings to indicate at which part of the communication the first [or second (optionally)] user expressed or manifested the emotion, (“The scoring module 212 f assigns a score for body posture based on this comparison. e.g. the closer the user's posture is to an accepted stored posture a higher score will be assigned. Each time such emotional state or trait is detected, it is saved in the storage and triggers an event into the system, and may respond or react respectively, e.g. trigger another pre-recorded segment of the video for presentation. Behind the emotional states or traits occurrence, the scoring module 212 f collects also metadata on them, to adjust the score based on the following list, which includes: a) the cause of the occurrence (posture); b) the amplitude of the emotional state or trait; c) the time when the emotional state or trait has been detected; d) the amount of time the emotional state has been detected. The system 100′ is able to react differently according to the emotional state(s) detected during the interview. This analysis produces a score that is taken into account for the candidate performance report.” ¶0124-125; Fig 2A (212); Fig 2B (212b)) Examiner note: Under BRI and in light of the applicant’s specifications in ¶51-52, this system can be adjusted or customized to change the importance of the scores which is being interpreted as the “emotional indicators” (refer to ¶0135), and the system can also display a “report” with the final analysis (refer to ¶0168) which can be interpreted as the disclosed report that also contains the one or more emotional indicators. Also, refer to ¶0122-123 for “emotional states” conveyed when analyzing the “candidate’s posture” and ¶0128 for “body movement’s emotional states” details. 

Regarding claim 16: 
The combination of Hazan and Hopkins, as shown in the rejection above, discloses the limitations of claim 1.
Hazan further teaches:
subjecting the text file, the audio file, or both to a personality analysis technique to determine one or more personality traits possessed by the first user; and producing a personality report containing the one or more personality traits, a personality description, a personality profile, or a combination thereof. (“Additional APIs 210 x used with the verbal analysis engine 210 include, for example, Alchemy API Sentiments, to determine the sentiment or mood of the user (e.g., interviewee), such as happy, sad, concerned, combative, and the like. Additionally, Whitesmoke API is used to assess the level of the language spoken by the user (e.g., interviewee), and IBM Watson Personality Insights API, for assessing psychological traits or attributes based on the “Big 5” model, the “values” model, and the “Needs” model. These results are provided to the scoring module 210 d, and factored into the overall score from the verbal analysis engine 210.” ¶0067; Fig 2A (210); Fig 2B (210a)) Examiner note: Under BRI, the system can also display a “report” with the final analysis (refer to ¶0168) which can be interpreted as the disclosed report that also contains the one or more emotional indicators and the personality traits that the candidate posses. Also, refer to ¶0122-123 for “emotional states” conveyed when analyzing the “candidate’s posture” and ¶0128 for “body movement’s emotional states” details. For details in the type of evaluations provided in the reports, refer to ¶0073.

Regarding claim 19: 
The combination of Hazan and Hopkins, as shown in the rejection above, discloses the limitations of claim 17.
Hazan further teaches:
wherein the application server further comprises a facial recognition unit capable of receiving facial feature data from the one or more capture devices of the user interface unit, (“Facial expressions. A module 212 b within the Non-Verbal Analysis Parameters, Facial expression is defined by the positions of the muscles beneath the skin of the face. The system tracks the micro-facial movements (e.g., facial gestures) and outputs a list of related coordinates. The coordinates reflect insights that depict the candidate's emotions.” ¶0119; Fig Fig2A and 2C (212a)) Examiner note: Also, refer to ¶0104 for “Non-Verbal Analysis Parameters” details.
analyzing the facial feature data, (“At block 502 a recorded video from the interview, and at block 502 b, recorded audio from the interview, both of the interviewee, is analyzed and features are extracted from the video and audio, at block 504. These extracted features, include for example, facial expression features, eye gaze, and voice inflections, words spoken and their order, which define raw data, as per block 506. This raw data is input into the machine learning system, e.g., neural network, for processing, at block 508. Processing is such that the raw data is used to determine various characteristics of the interviewee, such as, openness, engagement, motivation, sociability, and the like.” ¶0177; Fig 5 (504, 508))
verifying identification of the candidate prior to an interview, and (“The opt-in process also validates that the number entered by the user belongs to him/her and that no error was incurred when the number was entered. The opt-in and/or number entered by the user is usually connected to the user's specific system profile/account, for case of identification, and for additional purposes, i.e., phone interview performance analysis.” ¶0161; Fig 2A (100)) 
determining emotions of the candidate during an interview which may be otherwise undetectable by the interviewer due to altering or masking of the video images. (“The system tracks the micro-facial movements (e.g., facial gestures) and outputs a list of related coordinates. The coordinates reflect insights that depict the candidate's emotions. The system is mainly based on an API 212 x e.g. clmtrackr, Affdex API. Emotient API, that can detect and defines micro-facial gestures. The micro-facial coordinates and corresponding emotional data are saved and analyzed in the storage 210” ¶0119; Fig 2A (212); Fig 2B (212b)) 

Regarding claim 20: 
The combination of Hazan and Hopkins, as shown in the rejection above, discloses the limitations of claim 17.
Either Hazan does not explicitly teaches the following limitation(s), however, Hopkins teaches:
wherein the altered audio signals and the altered video images are sufficiently altered such that the interviewer is unable to recognize personal attributes of the candidate would otherwise have been recognizable based on the audio signals or the video images, respectively, prior to altering. (“As an example, the user may request a videoconference with the human agent's manager. However, if it is determined in block 330 that the videoconference is completed, then the details of the videoconference, including associated user data received and personas used, are recorded in the repository of user and persona data in block 334.” Col 7-8, lines 65 – 67 and 1 – 4; Figs 2 and 4-6) Examiner note: Under BRI, the subsequent functional step of the second user not being able to view or recognize the masked/altered attributes of the candidate is being interpreted as a consequential statement in which this prior art addresses in Col 1, lines 28 – 38, when attending the need and purpose for users to not being discriminated during a hiring process “for a videoconference-based customer service position” and also, this invention addresses that the use of  a “persona”, which includes types of masking and or alterations such as “cartooning, pixelizing, or morphing the live video transmission of the human agent into an animated or less detailed depiction”, which can be considered that the user’s attributes are unrecognizable by a second user (refer to Col 7, lines 8 - 20).


It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Hazan with the ability of disabling the interviewer ability to recognize the candidate by sufficiently altering their audio/video images, as taught by Hopkins because it would be “obvious to try” the use of a modified communication that can hide or mask their identifiable information and attributes to minimize or completely eliminate possible biases, prejudgments or discrimination when interviewing candidates for an open position. Thus, the employer can obtain and identify the best talent based in their merits and prioritized criteria, while successfully drive business relations and increase their human capital, because as Hopkins expresses “an applicant may claim that their age, sex, race, or physical appearance is the reason for not being hired for a videoconference-based customer service position. However, these concerns are offset by the ongoing need to improve customer relationships, which are often achieved through more effective interpersonal communication and exchange of information. Current video communication approaches support such efforts by allowing individuals to view each other's facial expressions, gestures, and body language, but fail to provide anonymity.” (Hopkins; Col 1, lines 29 – 32).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Hazan (U.S. Pub No. 20170213190 A1) in view of Hopkins (U.S. Patent No. 8413218 B1) and in further view of How This Tinder-Like App Aims To Eliminate Unconscious Bias In Recruiting (referred hereafter as Dishman by the examiner).
Regarding claim 18: 
The combination of Hazan and Hopkins, as shown in the rejection above, discloses the limitations of claim 17.
Hazan does not explicitly teaches the following limitation(s), however, Hopkins teaches:
a verification component capable of verifying identification of the candidate by accessing the candidate database and comparing one or more identification attributes of the candidate stored therein with one or more identification attributes acquired by the one or more capture or display devices of the user interface unit; (“Once a human agent is selected for the videoconference, a determination is made in block 308 whether to use user data to select a persona for video transformation. If not, then a default persona is selected in block 310 for the videoconference. Otherwise, a determination is made in block 312 whether to use user data stored in a repository of user and persona data. If so, the user's identity is determined in block 314 and associated user data is retrieved from the repository of user and persona data in block 316. Otherwise a determination is made in block 318 whether to use user data obtained from the live video transmission of the user. If so, then the user's live video transmission is processed in block 320 to obtain user data.” Col 7, lines 35 – 47; Figs 2 and 4-6) 
an audio alteration unit capable of receiving one or more audio signals from the candidate through one or more capture devices of the user interface unit, altering the received audio signals, and providing the altered audio signals to the interviewer through the one or more display devices of the user interface unit; (“Likewise, the language attributes of the human agent's 412 voice have been transformed from ‘female’ to ‘male.’” Col 8 – 9, lines 67 and 1 – 2; Figs 2 and 4-6)
a video alteration unit capable of receiving one or more video images from the candidate through one or more capture devices of the user interface unit, altering received video images, and providing the altered video images to the interviewer through the one or more display devices; and (“the human gender and apparel attribute data associated with the human agent 412 has been used to transform the live video transmission of the human agent 412 into a persona video transmission of the human agent 508. More specifically, the human gender attributes for the human agent 412 has been transformed from ‘male to ‘female’. Likewise, the human apparel attributes for the human agent's 412 blouse has been transformed from ‘plaid’ to a shirt that is ‘solid.’” Col 8, lines 59 – 67; Figs 2 and 4-6)

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Hazan with the ability verifying and recognizing the user, and altering their audio and video with units, as taught by Hopkins because it would be “obvious to try” the user recognized based on their original inputs and the modified audio/video to further match them with other users that might share similar traits or need to be searchable to request and match interviews and, because as Hopkins expresses “an applicant may claim that their age, sex, race, or physical appearance is the reason for not being hired for a videoconference-based customer service position. However, these concerns are offset by the ongoing need to improve customer relationships, which are often achieved through more effective interpersonal communication and exchange of information. Current video communication approaches support such efforts by allowing individuals to view each other's facial expressions, gestures, and body language, but fail to provide anonymity.” (Hopkins; ¶3, Col 1, lines 29 – 32).

Lastly, neither Hazan or Hopkins teach the following limitation. However, Dishman teaches:
a search module comprising a smartphone camera coupled with an augmented reality processor or application and which is capable of searching nearby matched candidates with one or more of a matched recruiters, matched employer or agent thereof, matched interviewer, or a combination thereof. (“[Blendoor] works like Tinder in that candidates can swipe right or left and get matched to employers just by virtue of their qualifications. Once the match is made, then the hidden information is revealed. There are already companies signed up to tap into a pool of women, veterans, and underrepresented minorities.” ¶6, p.58) Examiner note: Under BRI and in light of the applicant’s specifications in ¶95, the function of the search module for searching nearby recruiters for matching with candidates is being interpreted as the comparison of a “Tinder” platform which has the ability to localize users and execute “matchings”. 

It would have been obvious to one of ordinary skill in the art before the earliest effective filing date of the claimed invention to have provided Hazan and Hopkins with the ability having a search module which searches and matches the users, as taught by Dishman  because it would be “obvious to try” for the user to be further matched with other users that might share similar traits or need to be searchable to request and match interviews and, because as Dishman expresses that “Lampkin says that it is important that Blendoor is regarded as a tech company that enables companies to find the best talent in such a way that has been proven to increase diversity. “We are not another diversity services company,” she emphasizes. “We are connecting companies to qualified candidates in a way that circumvents unconscious bias.” (Dishman; ¶2, p4/6).
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Anderson (U.S. Pub No. 20190018983 A1) is pertinent because it is “A computer-implemented technique is described herein for removing sensitive content from documents in a manner that preserves the usefulness of the documents for subsequent analysis. For instance, the technique obscures sensitive content in the documents, while retaining meaningful information in the documents for subsequent processing by a machine-learning engine or other machine-implemented analysis mechanisms.”
Ballin (U.S. Pub No. 20060184355 A1) is pertinent because it is “A behavioural translator arranged for use by a behavioural controller of a virtual object, the translator arranged to map information representing behaviour conforming to a first demographic group to behaviour conforming to a second demographic group.”
Finn (U.S. Pub No. 20100083148 A1) is pertinent because it is “Methods, articles of manufacture, systems, articles and programmable devices are provided for configuring a chameleon avatar in response to data associated with a target avatar within a virtual universe. In response to determining that an engagement of a chameleon avatar with a target avatar is indicated, it is determined whether the chameleon avatar should maintain an initial appearance or be auto-morphed for engagement with the target avatar. Auto-morphing may be accomplished by reading an attribute from metadata associated with the target avatar, selecting a baseline avatar template and auto-morphing the baseline template to incorporate the read attribute.
Mitchell (U.S. Pub No. 20210385197 A1) is pertinent because it is related to “Systems and methods for “blinded” messaging, wherein, a user can draft and send targeted communications to groups of other users having specific characteristics selected by the sending user, but the identification of the recipients is not provided to the sender. The system also permits the recipients to respond or engage in interact discussion with the sender, again without revealing any personal or identifying information about the recipient in question. This preserves anonymity and protects privacy.”
This Interviewing Platform Changes Your Voice To Eliminate Unconscious Bias (referred hereafter as Dishman (b) by the examiner) is pertinent because it is related to software technology that can modulate a candidate’s voice and change to their opposite sex voice to unable the other user or recruiter to recognize them during technical interviews via phone calls and be able to screen them via their merits. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ivonnemary Rivera Gonzalez whose telephone number is (571)272-6158. The examiner can normally be reached Mon - Fri 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVONNEMARY RIVERA GONZALEZ/Examiner, Art Unit 3687                                                                                                                                                                                                        /DENNIS W RUHL/Primary Examiner, Art Unit 3687